Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 1 of 22 PageID: 333



 *NOT FOR PUBLICATION*


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                     :
 ENVOY TECHNOLOGIES, INC.,                           :
                                                     :
                Plaintiff,                           : Civil Action No. 19-13976 (FLW)
        v.                                           :
                                                     : OPINION
 NORTHROP GRUMMAN CO.,                               :
                                                     :
                Defendant.                           :
                                                     :

 WOLFSON, Chief Judge:

        Plaintiff Envoy Technologies Inc. (“Plaintiff” or “Envoy”) brings this copyright

 infringement action against Defendant Northrop Grumman Corporation (“Defendant” or

 “Northrop”), for engaging in the alleged unauthorized use of a computer software product that

 Plaintiff owns. Pending before the Court is Defendant’s Motion to dismiss Plaintiff’s First

 Amended Complaint (“FAC” or the “Amended Complaint”), wherein Plaintiff asserts five causes

 of action, including: (1) fraud; (2) infringement under United States and United Kingdom laws;

 (3) breach of contract; (4) misappropriation; and (5) unjust enrichment. 1 For the reasons

 expressed herein, Defendant’s Motion to dismiss is GRANTED as to the claims for fraud,

 misappropriation, and unjust enrichment, and its improperly pled claims under United Kingdom




 1
         Plaintiff has filed multiple sur-replies in connection with Defendant’s Motion to dismiss.
 Despite claiming that these are required to address certain factual inaccuracies that Defendant
 has made, Plaintiff raises various arguments that could have been included in its original
 opposition papers. Although this does not constitute a proper basis for the submission of
 Plaintiff’s sur-replies, I have, nevertheless, considered them in resolving the parties’ instant
 dispute.



                                                 1
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 2 of 22 PageID: 334



 law are dismissed without prejudice, but DENIED as to the infringement and breach of contract

 causes of action.

 I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        The following facts are drawn from the FAC and are assumed to be true for the purpose

 of this Motion. Plaintiff, a Delaware corporation, owns a software product known as XIPX.2

 FAC, ¶ 5. Defendant is incorporated in Virginia, with a principle place of business in Virginia

 and the United Kingdom, and it “sells, licenses, and supports various computer hardware and

 software systems and services” to various private and governmental entities throughout the

 world. Id. at ¶¶ 6-7.

        The Amended Complaint describes a series of transactions that transpired before Plaintiff

 obtained an ownership interest in XIPC. In particular, according to the documents that are

 attached as an exhibit to the pleadings,3 Momentum Corporation (“Momentum”) is the creator

 and owner of the original registered copyrights in XIPC. See id. at ¶ 9, Ex. A. However, “[i]n or

 about 1998,” Level 8 Technologies, Inc. (“Level 8”) acquired XIPC, “and Momentum executed a

 written contract that assigned ownership of the copyrights” to Level 8. Id. at ¶ 9. Thereafter, “[i]n

 or about February 2002,” Envoy acquired XIPC, and then Level 8 “executed a written




 2
         Plaintiff alleges that XIPX is “comprised of a large number of modules and libraries,
 which together, make up an advanced software toolset for the development of multitasking and
 distributed enterprise applications. XIPC provides fault-tolerant management guaranteed
 delivery and real-time message queuing, translation services, and other related messaging
 services.” FAC, ¶ 5.
 3
         On a motion to dismiss, a court can consider “exhibits attached to the complaint, matters
 of public record, [and] undisputedly authentic documents if the complainant’s claims are based
 upon the documents.” Logan v. Bd. of Educ. of the Sch. Dist. of Pittsburgh, 742 Fed. Appx. 628,
 631-32 (3d Cir. 2018) (quoting Hartig Drug Co. v. Senju Pharm. Co., 836 F.3d 261, 268 (3d Cir.
 2016)).


                                                  2
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 3 of 22 PageID: 335



 assignment assigning the copyrights” to Plaintiff, which has since owned the copyrights in XIPC.

 Id.

        In 2005, Plaintiff and Defendant entered into a three-year licensing agreement, pursuant

 to which Defendant was permitted to “use and sublicense the XIPC software in specific Northrop

 supplied systems.” Id. at ¶ 11. The licensing agreement included a three-year renewal option,

 which the parties exercised in 2008, but with updated financial provisions. Id. at ¶¶ 11-12.

 During this specific timeframe, Defendant “remitted annual usage fees for the XIPC software,”

 and, in exchange, Plaintiff provided “support, bug fixes and upgrades in accordance with” the

 parties contract. Id. at ¶ 13. Moreover, according to Plaintiff, Northrup “used the [XIPC]

 software and made copies of it in Virginia,” and also integrated the product into “at least the

 National Automation Finger Identification System,” and into another program, “known as

 IDENTI,” “both of which were licensed to one or more entities in the United Kingdom or

 elsewhere.” Id. at ¶ 15.

        In 2011, Defendant informed Plaintiff that it was no longer interested in utilizing the

 XIPC software in its own products, and thus, the parties’ licensing agreement was not renewed.

 Id. at ¶ 18. Moreover, Defendant allegedly explained that it would remove and replace the XIPC

 software from Northrop’s operating platforms with an unspecified “competitive messaging

 system” before June 2011, in order to avoid increased usage fees that Defendant would have

 otherwise incurred. Id. at ¶¶ 18-20. Notwithstanding these alleged representations, Plaintiff

 claims that Defendant “continued to use components of the XIPC software at its offices in

 Virginia,” from where Defendant also authorized the product’s improper use overseas, in its

 United Kingdom offices. Id. at ¶ 22. And, according to the FAC, Defendant has “since further

 expanded its use . . . of the XIPC software into fields and systems that are outside of those”




                                                3
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 4 of 22 PageID: 336



 which were set forth in the parties’ agreement, “and that [Plaintiff] would not have licensed for

 its normal fees, if at all[.]” Id. at ¶ 24.

         On June 19, 2019, Plaintiff filed the instant suit against Defendant, as a result of the

 alleged improper and unauthorized use of the XIPC software. On September 1, 2019, Plaintiff

 filed an Amended Complaint, asserting infringement claims under the laws of the United States

 and United Kingdom, in addition to four common law causes of action. In the instant matter,

 Defendant moves to dismiss Plaintiff’s FAC, first arguing that Plaintiff has not pled a proper

 infringement claim. Second, Defendant contends that federal preemption bars Plaintiff’s state

 law claims, and that, as an independent basis, Plaintiff has not stated a viable claim for breach of

 contract and unjust enrichment. Third, Defendant maintains that this Court lacks jurisdiction to

 adjudicate the remaining claims under the laws of the United Kingdom. Plaintiff opposes the

 Motion.

 II.     DISCUSSION

         A.       STANDARD OF REVIEW

         Under Fed. R. Civ. P. 12(b)(6), a complaint can be dismissed for “failure to state a claim

 upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In reviewing a dismissal motion,

 courts “accept all factual allegations as true, construe the complaint in the light most favorable to

 the plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

 may be entitled to relief.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)

 (citation and quotations omitted). Under this standard, the factual allegations set forth in a

 complaint “must be enough to raise a right to relief above the speculative level.” Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 555 (2007). Indeed, “the tenet that a court must accept as true

 all of the allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft v.




                                                  4
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 5 of 22 PageID: 337



 Iqbal, 556 U.S. 662, 678 (2009). “[A] complaint must do more than allege the plaintiff's

 entitlement to relief. A complaint has to ‘show’ such an entitlement with its facts.” Fowler v.

 UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).

        However, Rule 12(b)(6) only requires a “short and plain statement of the claim showing

 that the pleader is entitled to relief” in order to “give the defendant fair notice of what the . . .

 claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. The complaint must

 include “enough factual matter (taken as true) to suggest the required element. This does not

 impose a probability requirement at the pleading stage, but instead simply calls for enough facts

 to raise a reasonable expectation that discovery will reveal evidence of the necessary element.”

 Phillips, 515 F.3d at 234 (citation and quotations omitted); Covington v. Int’l Ass’n of Approved

 Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013) (“[A] claimant does not have to set out in

 detail the facts upon which he bases his claim. The pleading standard is not akin to a probability

 requirement; to survive a motion to dismiss, a complaint merely has to state a plausible claim for

 relief.”) (quotations and citations omitted).

        In sum, under the current pleading regime, when a court considers a dismissal motion,

 three sequential steps must be taken: first, “it must take note of the elements the plaintiff must

 plead to state a claim.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016)

 (citation, quotations, and bracketsomitted). Next, the court “should identify allegations that,

 because they are no more than conclusions, are not entitled to the assumption of truth.” Id.

 (citations and quotations omitted). Lastly, “when there are well-pleaded factual allegations, the

 court should assume their veracity and then determine whether they plausibly give rise to an

 entitlement to relief.” Id. (citations, quotations and brackets omitted); Robinson v. Family Dollar,

 Inc., 679 Fed. Appx. 126, 132 (3d Cir. 2017).




                                                  5
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 6 of 22 PageID: 338



        B.      INFRINGEMENT
        First, Defendant moves to dismiss Count II of the FAC—an infringement claim arising

 from Northrop’s alleged unauthorized use of the XIPC software. FAC, ¶ 35. To assert such a

 claim, a litigant is required to allege the following elements: “(1) ownership of a valid copyright;

 and (2) unauthorized copying of original elements of the plaintiff’s work.” Dun & Bradstreet

 Software Services, Inc. v. Grace Consulting, 307 F.3d 197, 206 (3d Cir. 2002); see Feist Pub’lns,

 Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). Moreover, it is axiomatic that the

 “[o]wnership of a copyright is freely transferrable by ‘any means of conveyance or by operation

 of law.’” Barefoot Architect, Inc. v. Bunge, 632 F.3d 822, 827 (3d Cir. 2011) (quoting 17 U.S.C.

 § 201(d)); see Day to Day Imps., Inc. v. FH Group Int’l, Inc., No. 18-14105, 2019 U.S. Dist.

 LEXIS 110081, at *7 (D.N.J. July 2, 2019) (citation omitted).

        At the outset, I note that Defendant does not contest that the element of unauthorized use

 has been adequately pled; rather, the instant dispute centers on whether Plaintiff has sufficiently

 pled ownership of the XIPC software. On that issue, Plaintiff points to Exhibit A of the

 pleadings, which includes two Certificates of Recordation (“Registrations”) that Momentum, as

 the then-current owner of XIPC, filed in 2000 with the United States Copyright Office. See FAC,

 ¶ 9, Ex. A. Moreover, Plaintiff avers that it acquired the rights to XIPC through a series of

 transactions that are alleged in Paragraph 9 of the FAC: “[i]n or about 1998, XIPC was acquired

 by Level 8 Technologies, Inc. and Momentum executed a written contract that assigned

 ownership of Ex. A to Level 8 Technologies, Inc. In or about February 2002, XIPC was acquired

 by Envoy, and Level 8 Technologies, Inc. executed a written assignment assigning the

 copyrights of Ex. A to Plaintiff Envoy, which [owns] said . . . registrations[.]” Id. at ¶ 9.

 However, Defendant argues that based on the timing of the relevant transactions, Plaintiff cannot

 be the record owner of XIPC.


                                                  6
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 7 of 22 PageID: 339



        Specifically, Defendant argues that, because the Amended Complaint alleges that an

 assignment between Momentum and Level 8 occurred in 1998, Level 8 could not have

 transferred the rights in XIPC to Plaintiff through the subsequent assignment in 2002, since the

 attached Registrations affirm that Momentum still owned the product in 2000. Defendant’s

 Dismissal Motion (“Def.’s Moving Brief”), at 15-16. However, Plaintiff contends that, although

 not specifically alleged, the Amended Complaint asserts that Momentum entered into an

 assignment agreement with Level 8 after the date on which the attached Registrations were filed,

 e.g., 2001. Thereafter, according to Plaintiff, it acquired the rights in XIPC from Level 8 through

 the subsequent assignment in 2002.

        Here, while Paragraph 9 of the Amended Complaint is arguably vague, I nevertheless

 find that, under the liberal pleading standard, the FAC and the exhibits attached, support

 Plaintiff’s version of events. However inartful, the disputed language in Paragraph 9 of the

 Amended Complaint can be interpreted to assert three separate transactions: (1) Level 8 acquired

 Momentum in 1998; (2) on an unspecified date, Momentum transferred the rights in XIPC to

 Level 8 through the execution of an assignment agreement; and (3) in 2002, Level 8 executed a

 written assignment transferring the rights in XIPC to Plaintiff.4 See FAC, ¶ 9. As such, based on

 these allegations, the Court can draw the reasonable inference that the initial assignment between

 Momentum and Level 8 occurred after the Registrations were filed in 2000, but before the

 subsequent assignment between Level 8 and Plaintiff in 2002. See Langford v. City of Atlantic

 City, 235 F.3d 845, 850 (3d Cir. 2000) (in considering the factual allegations that are contained

 4
        Defendant cites to Barefoot Architect, Inc. for the proposition that an assignment “is not
 valid unless an instrument of conveyance, or a note or memorandum of the transfer, is in writing
 and signed by the owner of the rights conveyed or such owner’s duly authorized agent.”
 Barefoot, 632 F.3d at 827. However, these documents are not required at the current stage of the
 pleadings; rather, Plaintiff can assert its alleged ownership through the allegations in the
 Amended Complaint.


                                                 7
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 8 of 22 PageID: 340



 in the pleadings on a motion to dismiss, the reviewing court “must . . . draw all reasonable

 inferences in the light most favorable to the plaintiffs.”). Indeed, Plaintiff would not have

 otherwise entered into the subsequent assignment agreement with Level 8, unless Level 8 had

 first acquired the registered rights in XIPC through an assignment from Momentum. Moreover,

 irrespective of the temporal dispute that Defendant raises, Plaintiff has asserted ownership over a

 valid, registered interest in XIPC, and that Defendant paid a significant annual usage fee to use

 and sublicense the software for six years. These alleged facts and circumstances provide further

 support for Plaintiff’s alleged ownership of XIPC, and therefore, Defendant’s Motion to dismiss

 Count II is denied.5 I next address whether the Act preempts the state law claims alleged in the

 FAC.

        C.      PREEMPTION

        Defendant contends that the Act preempts Plaintiff’s fraud, breach of contract,

 misappropriation, and unjust enrichment claims, as alleged in Counts I, and III-V of the FAC.

 According to Defendant, those causes of action are based on the same factual allegations that

 underlie Plaintiff’s infringement claim, i.e., Northrop’s alleged unauthorized use of XIPC. Def.’s

 Moving Brief, at 7.

        The Act contains an express preemption provision, stating: “all legal or equitable rights

 that are equivalent to any of the exclusive rights within the general scope of copyright as

 specified by section 106 in works of authorship that are fixed in a tangible medium of expression

 and come within the subject matter of copyright as specified by sections 102 and 103 . . . are
 5
         Plaintiff provides a Certification that includes public filings that Level 8 has submitted to
 the Securities and Exchange Commission. See Declaration of Jeffrey I. Kaplan (dated October
 22, 2019). While the Court’s findings are not based on the contents of these documents, I
 nonetheless note that an annual Form 10-K ending December 31, 2001, states that Level 8
 acquired Momentum “for its XIPC messaging product,” and thereafter, “[d]uring the quarter
 ended September 30, 2001,” sold “Geneva XIPC to Envoy[,]” which acquired “all rights, title
 and interest to the product.” Id., ¶ 2, Ex. B.


                                                  8
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 9 of 22 PageID: 341



 governed exclusively by this title.” 17 U.S.C. § 301(a). Among the rights specified in Section

 106 are the rights “(1) to reproduce the copyrighted work in copies . . . (2) to prepare derivative

 works based upon the copyrighted work; [and] (3) to distribute copies . . . of the copyrighted

 work to the public by sale or other transfer of ownership, or by rental, lease, or lending.” 17

 U.S.C. § 106.

        Determining “whether a state claim is preempted requires a two-part analysis. First, the

 court must ascertain whether the subject matter requirement is met; that is, whether the work at

 issue is of the type that generally falls within the protection of the Copyright Act. Second, the

 court must decide if the state law creates rights equivalent to those protected by federal copyright

 law. This is known as the general scope requirement.” Torah Soft, Ltd. v. Drosnin, 224 F. Supp.

 2d 704, 716 (S.D.N.Y. 2002); Video Pipeline, Inc. v. Buena Vista Home Entertainment, Inc., 210

 F. Supp. 2d 552, 563-54 (D.N.J. 2002); see also Lennon v. Seaman, 63 F. Supp. 2d 428, 435

 (S.D.N.Y. 1999); Brignoli v. Balch Hardy and Scheinman, Inc., 645 F. Supp. 1201, 1204-05

 (S.D.N.Y. 1986); Recursion Software, Inc. v. Interactive Intelligence, Inc., 425 F. Supp. 2d 756,

 766-67 (N.D. Tex. 2006).

        Because the parties do not contest that XIPC is a “software toolset” that falls within the

 protection of the Act, preemption in this case turns on the second-prong of the test. See

 Expediters Int’l v. Direct Line Cargo Mgmt. Servs., 995 F. Supp. 468, 479 (D.N.J 1998) (“It is

 well established that computer programs fall within the subject matter of copyright.”); Apple

 Computer Inc. v. Franklin Computer Co., 714 F.2d 1240 (3rd Cir. 1983); see also National Car

 Rental System, Inc. v. Computer Associates Int’l., Inc., 991 F.2d 426, 431 (8th Cir. 1993);

 Computer Associates Int’l, Inc. v. Altai, Inc., 982 F.2d 693, 702 (2d Cir. 1992); Architectronics,

 Inc. v. Control Systems, Inc., 935 F. Supp. 425, 438 (S.D.N.Y. 1996); Unix Sys. Labs., Inc. v.




                                                  9
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 10 of 22 PageID: 342



 Berkeley Software Design, Inc., No. 92-1667, 1993 U.S. Dist. LEXIS 19505, at *44 (D.N.J. Mar.

 3, 1993).

        Under the second-prong, the Third Circuit has explained that “[t]he presence of an

 ‘additional element’ required to state a cause of action under state law, beyond what a copyright-

 infringement claim would require, renders the state-law cause of action not equivalent to a

 copyright.” Facenda v. N.F.L. Films, Inc., 542 F.3d 1007, 1027 (3d Cir. 2008) (citation omitted);

 see Dun & Bradstreet Software Servs., 307 F.3d at 218 (“[I]f a state cause of action requires an

 extra element, beyond mere copying, preparation of derivative works, performance, distribution

 or display, then the state cause of action is qualitatively different from, and not subsumed within,

 a copyright infringement claim . . . .”) (citation omitted).

        Before turning to the state law causes of action, I first address a threshold argument that

 Plaintiff raises. In particular, Plaintiff clarifies that the FAC alleges that Northrop engaged in

 three different infringing activities: “1) copying the XIPC software; 2) copying the XIPC

 software in the United Kingdom; and 3) authorizing, from its offices in Virginia, its employees

 to copy the XIPC software in the United Kingdom.” Plaintiff’s Opposition (“Pl.’s Opp.”), at 9.

 As to third alleged conduct, Plaintiff quotes § 106, which provides an “owner” with the right “to

 do and to authorize” reproduction of work, and argues that authorizing “from the United States,

 copying to take places overseas,” is an actionable form of infringement under the Act. Id. In

 contrast, according to Plaintiff, the protections of the Act do not encompass infringing activities

 that occur abroad, and thus, Northrop’s conduct in the United Kingdom, which was not

 authorized from its Virginia offices, is not subject to the statute’s preemption provision. Rather,

 those alleged infringing activities, Plaintiff argues, implicate common law claims and the laws of

 the United Kingdom. I disagree.




                                                   10
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 11 of 22 PageID: 343



        Here, regardless of whether Plaintiff has provided an accurate description of the law, the

 FAC fails to allege that Northrop engaged in three different infringing activities. Paragraphs 38

 and 39 of the pleadings, upon which Plaintiff relies in support of its position, state: “Northrop

 has, and is continuing to, infringe Envoy’s United States Copyrights through its use of the XIPC-

 DTS software in Virginia, and its authorization from Virginia to use the XIPC-DTS software in

 the United Kingdom. Northrop also has, and is continuing to, commit copyright infringement in

 the United Kingdom under United Kingdom law, through its direct support of, and use of, the

 XIPC software at locations in the United Kingdom.” FAC, ¶¶ 38-39. As such, Plaintiff’s claims

 arise from two of Defendant’s alleged actions: (1) its unauthorized use of XIPC in Virginia, and

 (2) its improper authorization from Virginia to continue utilizing the product overseas, in

 violation of both United States and United Kingdom laws. In that connection, the claimed

 conduct that occurred in the United Kingdom is alleged within the context of the activities that

 Defendant authorized from its offices in Virginia. Indeed, no allegations in the FAC assert that

 Defendant’s purported conduct abroad transpired without the express authorization from an

 office in the United States. Therefore, even if the Act does not preempt conduct that occurs

 wholly outside of the United States, Plaintiff fails to allege these particular facts in the

 pleadings.6 I next address whether Plaintiff’s state law claims are preempted under the provisions

 of the Act.



 6
         In its opposition brief, Plaintiff admits as follows: “[b]ased upon the evidence that Envoy
 has gathered to date, Envoy believes the overwhelming majority, and possibly all, of the
 infringing activity, was performed in Virginia, and that any small portion not performed in
 Virginia, was likely authorized from Virginia. Indeed, over the years that Northrop was licensed,
 “[t]he XIPC software . . . [was] shipped to, and used in, the Virginia office of Northrop. Thus,
 Envoy presently believes that after some discovery, most if not all of Northrop’s infringing
 activity will be actionable under the Copyright Act, and there will likely be no issues of foreign
 law in this case.” Pl.’s Opp., at 12. These contentions provide further support for the Court’s
 findings in this context. Nonetheless, to the extent that the exchange of discovery reveals


                                                 11
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 12 of 22 PageID: 344



                i. Breach of Contract

        Beginning with the breach of contract claim, I note that the Third Circuit has not had the

 occasion to determine if the Act preempts such actions.7 Nonetheless, most federal appellate

 courts that have considered this issue have held that the statute does not preclude a contractual

 constraint on a registered work, if the contractual obligations sought to be enforced are beyond

 mere unauthorized use. See, e.g., ProCD, Inc. v. Zeidenberg, 86 F.3d 1447, 1454 (7th Cir. 1996)

 (holding that a licensing agreement was not preempted, and reasoning that “[a] copyright is a

 right against the world. Contracts, by contrast, generally affect only their parties[.]”); Lipscher v.

 LRP Publ’ns, Inc., 266 F.3d 1305, 1318-19 (11th Cir. 2001) (concluding that a breach of contract

 claim was not preempted, because “[t]he rights sought to be enforced in [the] breach of contract

 claim are not equivalent to the exclusive rights of § 106 . . . .”); Nat’l Car Rental Sys., Inc. v.

 Computer Assocs. Int’l, Inc., 991 F.2d 426, 431-32 (8th Cir. 1993) (“[T]he contractual restriction

 on use of the programs constitutes an additional element making this cause of action not

 equivalent to a copyright action”); Taquino v. Teledyne Monarch Rubber, 893 F.2d 1488, 1501

 (5th Cir. 1990) (“[T]his action for breach of contract involves an element in addition to mere

 reproduction, distribution or display: the contract promise made by Taquino, therefore, it is not

 preempted”.); Acorn Structures, Inc. v. Swantz, 846 F.2d 923, 926 (4th Cir. 1988) (reversing the

 lower court’s finding of preemption, because the alleged breach of contract claim was not within



 unauthorized conduct that occurred entirely in the United Kingdom, Plaintiff may seek leave to
 reallege its claims.
 7
         Defendant references Mortg. Mkt. Guide, LLC v. Freedman Report, LLC, No. 06-140,
 2008 U.S. Dist. LEXIS 56871, at *119 (D.N.J. July 28, 2018), a prior case that I decided. There,
 I found that the plaintiff’s breach of contract claim was preempted under the Act, because it did
 not seek to enforce something more than what the statute was intended to protect against.
 However, because that case did not involve a claim for unpaid contractual fees, it does not
 control here.


                                                  12
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 13 of 22 PageID: 345



 the subject matter of the Act, but instead arose out of implicit contractual provisions of the

 agreement).

        Relevant here, federal circuit and district courts have found that a contract can create

 rights that differ from rights that are protected under the Act, when the agreement includes, for

 example, a promise to provide certain bargained-for compensation for the use of a registered

 work. See e.g., Forest Park Pictures v. Universal TV Network, Inc., 683 F.3d 424, 433 (2d Cir.

 2012) (“A claim for breach of a contract including a promise to pay is qualitatively different

 from a suit to vindicate a right included in the Copyright Act and is not subject to preemption.”);

 Montz v. Pilgrim Films & TV, Inc., 649 F.3d 975, 977 (9th Cir. 2011) (“[W]e ha[ve] also

 recognized a claim for breach of contract [is] not preempted where the plaintiff establishes he

 had a reasonable expectation of payment for use.”) (citation omitted); Wrench LLC v. Taco Bell

 Corp., 256 F.3d 446, 456 (6th Cir. 2001) (“The extra element [in a breach of contract action] is

 the promise to pay. This extra element does change the nature of the action so that it is

 qualitatively different from a copyright infringement claim.”); Firoozye v. Earthlink Network,

 153 F. Supp. 2d 1115, 1127 (N.D. Ca. 2001) (“[A] promise to pay for a work constitutes an extra

 element such that a breach of contract claim is not preempted by section 301. It is not the use of

 the work alone but the failure to pay for it that violates the contract and gives rise to the right to

 recover damages.”); Tartan Software, Inc. v. DRS Sensors & Targeting Sys., No. 06-1147, 2007

 U.S. Dist. LEXIS 75657, at *14 (W.D. Pa. Oct. 11, 2007) (“[T]he [p]laintiff alleges that [the

 contract] includes a promise . . . to pay a sublicense fee which was never collected. This promise

 to pay constitutes a right that has no equivalent under the Copyright Act, and, as such, is not

 preempted[.]”). Therefore, the contractual promise to provide compensation may constitute the




                                                  13
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 14 of 22 PageID: 346



 “additional element” required to avoid preemption under the Act. See Facenda, 542 F.3d at

 1027.

         As a threshold issue, the parties dispute whether the pleadings allege a viable breach of

 contract claim. Defendant contends that Plaintiff’s breach of contract claim cannot stand,

 because the parties’ agreement expired before Northrop committed an alleged breach. Def.’s

 Moving Brief, at 12-13. However, Plaintiff contends that the parties’ agreement included a post-

 termination provision that Defendant violated through the continued use of XIPC. Pl.’s Opp., at

 25. According to Plaintiff, the post-termination provision prohibited Defendant from using the

 licensed software after the agreement expired, unless additional compensation was paid, in the

 amount of a pre-determined software usage fee. FAC, ¶ 42. Thus, in resolving this dispute, the

 Court must consider whether the alleged provision is intended to survive the expiration of the

 parties’ agreement, based on the language of the contract. See United Steelworkers of America v.

 American Smelting & Refining Co., 648 F.2d 863, 876, (3d Cir. 1981) (determining whether a

 contractual obligation survives expiration of a contract “depends solely upon the parties’

 intentions and whether they are expressed in the contract.”).

         Here, the factual assertions in the Amended Complaint are sufficient to allege a breach of

 a post-termination obligation. Although the licensing agreement is not provided as an exhibit, the

 FAC alleges that, in 2008, the parties renewed the contract for an additional three-year period.

 FAC, ¶ 12. Moreover, the pleadings assert that, under the terms of the renewed agreement,

 Northrop was precluded from using the licensed software after the contract expired if a pre-

 determined usage fee was not paid. Id. at ¶ 42. Notwithstanding that provision, Plaintiff alleges

 that Northrop continued to utilize the licensed software after the contract expired without

 payment of the pre-determined usage fees. Id. at ¶ 43. Under a liberal reading of the FAC,




                                                 14
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 15 of 22 PageID: 347



 Plaintiff has asserted a plausible basis to find that, after the contract expired, Defendant was

 required to cease use of the licensed software, unless a pre-determined usage fee was paid. Thus,

 because Plaintiff asserts that Defendant continued to use the software despite failing to provide

 those fees, Northrop’s alleged actions constitute a breach of the agreement.

         Indeed, district courts have rejected the exact argument that Defendant raises here,

 finding that the continued use of a licensed product after the expiration of a governing contract

 results in a breach. See, e.g., CustomGuide v. CareerBuilder, LLC, No. 11-945, 2011 U.S. Dist.

 LEXIS 132166, at *6 (N.D. Ill. Nov. 11, 2015) (rejecting the defendant’s argument that, because

 the agreement had expired, the plaintiff could not “maintain a breach of contract action for [the

 defendant’s activities after that date,” and holding that “all licensing agreements contemplate an

 action for breach of contract if the licensee continues to use the licensed material after the license

 expires.”); Software for Moving, Inc. v. Frid, No. 09-4341, 2010 U.S. Dist. LEXIS 53289, at *13

 (S.D.N.Y. May 27, 2010) (finding a breach where the pleadings alleged that the parties entered

 into a licensing agreement, pursuant to which the defendant paid the plaintiff to use a licensed

 software “for a definite period of time[,]” but that, “[a]fter the license expired . . . [the defendant]

 allegedly continued to use [the licensed product] without compensating” the plaintiff); see also

 Raymond T. Nimmer & Jeff Dodd, Modern Licensing Law §11:26 (rev. 2011) (“A licensee that

 continues to use the subject matter after the license ends breaches the contractual agreement . . .

 the licensee was obligated to discontinue use or return the subject matter at the end of the

 contract term.”).

         Moreover, in bringing a breach of contract claim, Plaintiff seeks to enforce a right beyond

 a protected right under the Act, i.e., the unauthorized use, reproduction, or distribution of a




                                                   15
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 16 of 22 PageID: 348



 registered work. 8 As stated, Plaintiff contends that Northrop has failed to remit a pre-determined

 usage fee that was required for the continued use of the software, after the duration set forth in

 the parties’ agreement. In that connection, Plaintiff asserts a breach of contract claim that arises

 from Northrop’s alleged promise to provide an agreed upon usage fee which was never collected.

 Thus, the Act does not bar Plaintiff’s cause of action, because, as the case law cited above

 illustrates, the alleged unpaid usage fee which Defendant agreed to provide constitutes an

 “additional element” that suffices to circumvent preemption. See Brignoli v. Balch Hardy &

 Scheinman, Inc., 645 F. Supp. 1201, 1205 (S.D.N.Y. 1986) (“Nevertheless, [the] plaintiffs’ . . .

 breach of contract claims . . . involve an element beyond unauthorized reproduction and use—a

 promise to pay plaintiff for use of his product.”); Tartan Software, Inc. v. DRS Sensors &

 Targeting Sys., No. 06-1147, 2007 U.S. Dist. LEXIS 75657, at *14 (W.D. Pa. Oct. 11, 2007)

 (“[T]he [p]laintiff alleges that the [parties’ contract] includes a promise . . . to pay a sublicense

 fee which was never collected. This promise to pay constitutes a right that has no equivalent

 under the Copyright Act, and, as such, is not preempted by the statute.”).9

 8
         I note that allowing Plaintiff’s infringement and breach of contract claims to proceed at
 the same time will not necessarily result in a double recovery. Indeed, Plaintiff can seek to
 recover different kinds of damages under both claims, including actual damages as a result of
 Defendant’s alleged contractual breach of the licensing agreement, and, on the other hand,
 statutory damages, attorney’s fees, or disgorgement damages pursuant to the Act. See 17 U.S.C.
 § 504(c).
 9
         I emphasize that Plaintiff’s breach of contract claim cannot succeed, unless the licensing
 agreement includes a post-termination obligation that requires Defendant to remit a pre-
 determined usage fee, in order to continue using the licensed software. Indeed, in the absence of
 such a provision, Plaintiff cannot allege a breach of contract claim arising from the alleged
 unauthorized use of XIPC. Rather, in that case, Plaintiff’s sole relief would lie under the
 provisions of the Act. See Marshall v. New Kids on Block P’ship, 780 F. Supp. 1005, 1009
 (S.D.N.Y. 1991) (explaining that “a copyright licensee can make himself a ‘stranger’ to the
 licensor by using the copyrighted material in a manner that exceeds either the duration or the
 scope of the license,” and that, under such circumstances, “the action arises under the copyright
 laws just as if the claim were against any other infringer who is a stranger to the plaintiff.”)
 (citation omitted).


                                                  16
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 17 of 22 PageID: 349



                ii. Fraud

        To avoid preemption, Plaintiff’s fraud claim must allege a right that is not protected

 under the Act. See Video Pipeline, Inc, 210 F. Supp. 2d at 566 (“A state law claim is not

 preempted if the extra element changes the nature of the action so that it is qualitatively different

 from a copyright infringement [c]laim.”) (quoting Expediters Int’l of Washington, Inc. v. Direct

 Line Cargo Mgmt. Svcs., Inc., 995 F. Supp. 468, 479-80 (D.N.J.1998)); Jarvis v. A & M Records,

 827 F. Supp. 282, 297 (D.N.J. 1998) (“It is settled law that a right is equivalent to copyright if it

 is infringed by the mere act of reproduction, performance, distribution or display.”); Winstead v.

 Jackson, No. 10-5783, 2011 U.S. Dist. LEXIS 107560, at *11 (D.N.J. Sept. 20, 2011) (the

 plaintiff’s state claims must “create rights which are [not] ‘equivalent to’ any of the exclusive

 rights granted to the copyright holder under § 106.”).

        In the FAC, Plaintiff alleges that, in or about 2011, Northrop represented that it “was no

 longer interested in utilizing the XIPC software . . . and that it would thus not be renewing the

 contract[.]” FAC, ¶ 18. However, notwithstanding these alleged statements, Plaintiff claims that

 “Northrop continued to use components of the XIPC software at its office in Virginia, and also,

 continued its use in overseas systems,” including in its offices in the United Kingdom. Id. at

 ¶ 22. These allegations are duplicative of the allegations which Plaintiff has pled in support of its

 infringement claim, as that cause of action also arises from Northrop’s “continued . . . use . . . of

 the XIPC software since approximately 2011 without license from” Plaintiff. Id. at ¶ 35. Indeed,

 Plaintiff’s fraud and infringement claims are both based on Defendant’s alleged unauthorized

 continued use of a licensed product, and thus, the cause of action for fraud is preempted. See e.g.,

 Giddings v. Vision House Prod., No. 05-2963, 2007 U.S. Dist. LEXIS 58438, at *7 (D. Ariz.

 May 28, 2008) (finding that the Act preempted the plaintiff’s fraud claim, where the alleged




                                                  17
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 18 of 22 PageID: 350



 supporting misrepresentation was not “based on a core of allegations dissimilar from those on

 which the copyright infringement claim [was] based.”); Lowry’s Reports, Inc. v. Legg Mason,

 Inc., 186 F. Supp. 2d 592, 595 (D. Md. 2002) (holding that the Act preempted a fraud claim that

 was “qualitatively no different” from the plaintiff’s claims under the statute).

         Moreover, Plaintiff’s reliance on Bean v. McDougal, 538 F. Supp. 2d 1196 (D. Ariz.

 2008) is misplaced. The court, in that case, determined that the plaintiff’s cause of action for

 fraud was not preempted under the Act, on the basis of reasoning set forth in a Ninth Circuit

 decision:

                 In Valente-Kritzer, the Ninth Circuit held that intentionally
                 misrepresenting one’s intent to perform a contract at the time the
                 contract is formed is ‘not substantially equivalent to [the] claim for
                 copyright infringement.’ The court stated that this particular
                 misrepresentation is a sufficient extra element to distinguish a
                 fraud claim from a copyright action. Here, Bean specifically
                 alleges that at the time of licensing McDougal falsely represented
                 that it sought to print only 45,000 copies of the photograph because
                 McDougal knew that its actual use would greatly exceed that
                 number.

 Id. at 1200. (quotations and citations omitted). Unlike Bean, however, Plaintiff’s claims, here,

 arise not from the purported misrepresentations that were made at the time the contract was

 formed, but rather from Northrop’s assurances that it had stopped using the licensed software,

 i.e., representations that were made after the licensing agreement expired, once the parties

 contractual relationship ceased. Thus, because the facts set forth in Bean are distinguishable, that

 decision is not helpful to Plaintiff’s position.

         In addition, although Plaintiff’s contends that Northrop’s alleged misrepresentations “led

 to a new contract” between the parties, its arguments in this regard lack merit. In particular,

 Plaintiff maintains that negotiations between the parties ensued after Northrop indicated that it

 would no longer use XIPC. Further, according to Plaintiff, those alleged representations created



                                                    18
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 19 of 22 PageID: 351



 an additional “and different contract for winding down the relationship,” which Northrop

 breached as well. Pl.’s Opp. at 27. However, as a threshold matter, this position conflicts with

 Plaintiff’s theory of the case. Indeed, Defendant’s alleged unauthorized use either violated the

 parties’ 2011 licensing agreement, or a later agreement which resulted from the parties’ claimed

 negotiations after the contract expired, not both. In fact, the pleadings make no mention that the

 parties’ negotiations created a subsequent contract, other than the 2011 licensing agreement.

 Rather, for the first time, Plaintiff presents new allegations in his briefings and discusses the

 existence of a new contract. However, it is axiomatic that a litigant is precluded from amending a

 complaint through its briefs. See Commw. of Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d

 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint may not be amended by the briefs in

 opposition to a motion to dismiss.”). I do not credit these newly minted allegations, and

 preemption applies to Plaintiff’s fraud clam.10

                iii. Misappropriation and Unjust Enrichment

        Plaintiff’s remaining claims for misappropriation and unjust enrichment are also

 preempted. Indeed, Plaintiff does not raise any argument as to why these claims can proceed

 along with its copyright infringement claim. And, of more importance, the pleadings reveal no

 difference between the factual assertions in support of the misappropriation and unjust

 10
          Even if preemption is inapplicable, I find that Plaintiff’s fraud fails under the economic
 loss doctrine. “The economic loss doctrine prohibits plaintiffs from recovering in tort economic
 losses to which their entitlement only flows from a contract.” Duquesne Light Co. v.
 Westinghouse Elec. Co., 66 F.3d 604, 618 (3d Cir. 1995). Here, Plaintiff’s breach of contract and
 fraud causes of action arise from, and seek damages for, the same alleged conduct, i.e.,
 Defendant’s failure to provide usage fees despite its continued use of XIPC. Thus, the economic
 loss doctrine serves to bar Plaintiff’s fraud claim. See Unifoil Corp. v. Cheque Printers &
 Encoders Ltd., 622 F. Supp. 268, 271 (D.N.J. 1985) (finding that courts have “construed the law
 of New Jersey to prohibit fraud claims when the ‘fraud contemplated by the plaintiff . . . does not
 seem to be extraneous to the contract, but rather on fraudulent performance of the contract
 itself.’”) (quoting Foodtown v. Sigma Marketing Systems, Inc., 518 F. Supp. 485, 490 (D.N.J.
 1980)).


                                                   19
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 20 of 22 PageID: 352



 enrichment causes of action and Plaintiff’s claim for infringement. In particular, as to the claims

 for misappropriation and unjust enrichment, Plaintiff avers that Northrop’s alleged “use” of the

 licensed software occurred “without permission,” while Plaintiff’s infringement claim, too, arises

 from Defendant’s alleged use of the licensed software without having secured a “license or

 permission” from Plaintiff. FAC, ¶¶ 35, 45-50. Therefore, because the misappropriation and

 unjust enrichment claims are duplicative of Plaintiff’s claim for infringement, I find that the Act

 preempts those causes of action.

        Indeed, federal courts often hold that the Act preempts unjust enrichment claims. See

 Collegesource, Inc. v. Academyone, Inc., 597 Fed. Appx. 116, 128 (3d Cir. 2015) (“Federal

 courts have routinely held that claims of unjust enrichment are pre-empted under § 106 where

 the claim rests on an allegation that the defendant has secured a benefit due to the plaintiff under

 the Copyright Act.”) (citation omitted); Video Pipeline, Inc., 210 F. Supp. 2d at 567 (“Courts

 have generally concluded that the theory of unjust enrichment protects rights that are essentially

 ‘equivalent’ to rights protected by the Copyright Act; thus, unjust enrichment claims relating to

 the use of copyrighted material are generally preempted.”) (collecting cases); Weber v. Geffen

 Records, Inc., 63 F. Supp. 2d 458, 462 (S.D.N.Y. 1999) (citation omitted); see also Praxis

 Communs. Network, LLC v. GlaxoSmithKline, PLC, No. 15-2733, 2017 U.S. Dist. LEXIS

 151066, at *18 n.9 (D.N.J. Sept. 14, 2017); Boyd v. Tribbett, No. 14-5671, 2015 U.S. Dist.

 LEXIS 89731, at *20 (D.N.J. July 10, 2015); Winstead v. Jackson, No. 10-5783, 2011 U.S. Dist.

 LEXIS 107560, at *9 n.4 (D.N.J. Sept. 20, 2011).

        In addition, district courts have reached the same conclusion within the context of a

 misappropriation action. See Video Pipeline, Inc., 210 F. Supp. 2d at 552 (“Misappropriation . . .

 is grounded in the alleged unauthorized copying and use of another’s copyrighted expression,




                                                 20
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 21 of 22 PageID: 353



 and thus fails the extra element test.”); Duffy v. Charles Schwab & Co., 123 F. Supp. 2d 802, 812

 n.5 (D.N.J. 2002) (“To the extent a state’s misappropriation law purports to impose liability for

 the misappropriation of an idea’s expression, such a law would be preempted by federal

 copyright law.”) (citations omitted); see also Kregos v. Associated Press, 3 F.3d 656, 666 (2d

 Cir. 1993) (finding that a misappropriation claim that is “grounded solely in the copying of a

 plaintiff’s protected expression” was preempted by the Act), cert. denied, 510 U.S. 1112 (1994);

 Scranton Times, L.P. v. Wilkes-Barre Publ. Co., No. 08-2135, 2009 U.S. Dist. LEXIS 87261, at

 *16 (D.N.J. Sept. 23, 2009) (holding that the plaintiff’s misappropriation claim does not contain

 any extra elements from a claim of copyright infringement[,]” and thus, the claim was

 “preempted by the Copyright Act.”).

        D.      FOREIGN INFRINGEMENT CLAIMS
        Finally, Defendant moves to dismiss the foreign infringement claims in the Amended

 Complaint, arguing that the Court lacks the “power to vindicate violations of British law,” Def.’s

 Moving Brief, at 17, while Plaintiff contends that Northrop’s alleged acts of infringement can be

 adjudicated under the laws of the United Kingdom. Pl.’s Opp., at 6-8. However, Plaintiff’s

 position lacks merit, as the FAC fails to plead a specific foreign law. Rather, Count II of the FAC

 is pled under the general title, “Infringement Under United States Copyright Rights and Under

 United Kingdom Copyright Rights,” and the factual allegations in that section primarily describe

 Defendant’s alleged conduct that occurred within the United States in violation of the Act. See

 FAC, ¶¶ 33-40. With nothing more, the Court cannot ascertain whether to assert jurisdiction over

 a foreign claim.11 Simply put, Plaintiff has not adequately pled a cause of action under United


 11
        Indeed, Plaintiff continues to reiterate that “this case is almost entirely about the
 Copyright Act, and it is highly likely that after discovery is complete, this case will no longer
 involve any issues of foreign law.” Pl.’s Opp., at 8-9; see ITSI T.V. Prods., Inc. v. California
 Auth. of Racing Fairs, 785 F. Supp. 854, 866 (1992) (“American courts should be reluctant to


                                                 21
Case 3:19-cv-13976-FLW-DEA Document 35 Filed 04/30/20 Page 22 of 22 PageID: 354



 Kingdom law. Should Plaintiff intend to prosecute a claim under United Kingdom law, it must

 move to amend its Amended Complaint, and then, at that time, it may be appropriate to address

 jurisdiction.

 III.    CONCLUSION
         For the reasons set forth above, Defendant’s Motion to dismiss is GRANTED as to the

 claims for fraud, misappropriation, and unjust enrichment, and its cause of action under United

 Kingdom law is dismissed without prejudice, but DENIED as to the infringement and breach of

 contract claims.


 DATED: April 30, 2020

                                                                      /s/ Freda L. Wolfson
                                                                      Freda L. Wolfson
                                                                      U.S. Chief District Judge




 enter the bramble bush of ascertaining and applying foreign law without an urgent reason to do
 so.”).


                                               22
